Title: To Benjamin Franklin from William James, 7 June 1783
From: James, William
To: Franklin, Benjamin


          
            Sr—
            Grand Hotel de Russie, Rue Richlieu, June 7th. 1783—
          
          Since I had the honor of waiting upon you I have gained no Intelligence of Mr
              Sayre, for which Reason I have
            thoughts of Returning Immediately to England. But before I quitted Paris I was desirous
            of Informing you, that I am the person, that for near twenty years, wrote in the English
            Newspapers upon public Improvements, many of which in Consequence have taken place.— My
            Objects were Roads, Rivers, Bridges, pavements, Carriages, Copper Sheathing Line of
            Battle ships, Roman Oval sewers, Rounding off the Angles of narrow streets, levelling
            the Ground And Iron Railing Churchyards &ca &ca— When I was in Paris six years ago, Monsr Le Roy
            of the Academy at the Louvre, Invited me to his Apartments to Consult me upon a Vareity
            of Matters but many Things that we Agreed upon have not been Carried
            into Execution, by which Neglect Paris is secondary to London in many
              Circumstances.— As I think your
            Influence would have the desired effect, if not out of the line of your Amusement, I
            have taken the liberty of sending you my Opinion.— Every street in Paris should have
            Trottoires, or Footways of broad Stones.— Such as have not
            width Enough for 2 footways, And two Carriages, should Admit of One Carriage Only. And
            where not wide Enough for One Carriage with footways paved with flat stones like
            Cranbourne Ally Liecester Fields, Change Ally &ca— The streets of London never
            became Magnificent, nor the shops elegant until Enginiers gave the level, And formed the
            footways upon their present principle, And the Carriageways upon a small Convex.— In
            this Improvement I include the footways of the Boulevards, to make them Equally perfect
            in wet weather.— The next Thing I would Recommend is the upright Roman Oval sewer, As
            now Carrying on in London six feet high, which Receives the filth of all the Houses, And
            Conveys it to the Thames.— It would likewise be of great Advantage to France, to pass an
            Edict, that all Carriages should have a proportional broad wheel According to their
            several Classes, those with four wheels to Roll double surfaces— The preservation of the
            Roads, And pavements, in this great Monarchy, would be an Immense saving, As would the
            lessening the Number of Horses.— I Could Save the State some hundred thousand pounds a
            year, in Reforming these Kind of Abuses, having spent at least One Thousand pounds On
            Carriages in Experiments.— The best wheels Ever Invented Are the Hoop Fellies.— I have
            tried them many years, And Know their Merit.— You have the Reputation of the Invention.— The destruction of the
            pavements in paris is Owing intirely to narrow wheels— In time the flat square, becomes
            Round headed, great weights Are moved with difficulty, Cruelty Ensues, and all Carriages
            are shook to pieces.— In London I have drawn 29 Sacks of Coals with 2 Horses, which is 2
            Chaldron And 5 sacks.— 4 Chaldron with
            six Horses, And 5 Chaldrons Or 63 sacks 15 Miles with Eight Horses.— In a Chariot, Mr
            Viny that makes the hoop Felly wheels, has Run 28 Miles with One Horse in 3 Hours with
            two people in it— Before I left London,
            I Compleated for a Family of your Acquaintance, a post Chariot with the front wheels 4
            feet 10 Inches high, with a Strait perch.— It is As short As Another Carriage, And locks
            As Easy, the perch bolt being Advanced in front of the Axle.— I Judge Also, that making
            the natural Rivers of Any Kingdom navigable without Locks, by Improved ballast Work, a
            most Advantageous Improvement.— I tried the Experiment On the Thames, And supplied the
            Roads with ballast.— With a Wheel of 15 feet diameter I Could Raise 100 Tun in 4 Hours.—
            For want of this being Carried into Execution the Thames is Unnavigable several Months
            in the year.— By a Calculation I found that 300 Tuns from Staines to London of a day
            Made a saving Against Land Carriage of £25000 a year— Judge then What pains should be taken to
            Abolish All Lock work on natural Rivers And to Avoid them when possible On Artificial
            Canals.— I have taken the liberty of sending what Width I think would aggrandize
              France.—
          
            
              
              
              Inches
              Inches
              
            
            
            
              waggons
              
              9 to roll
              16
              12 Horses not less than 2 abreast.
        
            
            
              
              
              6 to roll
              12
               8
             
            
            
              
              
              3 to roll
               6
               4
              
            
            
              carts
              
              9
               6
              
              
            
            
              
              
              6
               4
              
              
            
            
              
              
              3
               1
              
              
            
            
              Double Stagecoaches
              }
              4 to roll
               8
               6 Horses— No Luggage
             
            
            
              private Coaches Chariotts &ca
              }
              2½ to roll
               5
               6 Horses
              
            
            
              Light Carriages with One horse
              }
              2½
              
              
              
            
          
          If I have trespassed a Moment upon your Time Improperly, I beg to Apologize, And to
            Assure you that I am with great Respect, Sr, your most, Obedt Hum Servt,
          
            Wm James.
          
          
            P.S. Is it not a pity that all
              France does not Employ Hoop Felly Wheels.—
            To Dr Franklin—
          
         
          Notation: William James Paris June 7.
            1783
        